[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                          DECEMBER 1, 2005
                               No. 05-12766               THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                         ________________________

                 D. C. Docket No. 03-01830-CV-ORL-22-DAB

RAMON BADILLO,


                                                     Plaintiff-Appellant,

                                      versus

JANET THORPE,
Judge, Orange County Circuit Court,
STATE OF FLORIDA,

                                                      Defendants,

COURT ADMINISTRATOR OFFICER,
Orange County Circuit Court,

                                                     Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                      for the Middle District of Florida
                        _________________________

                               (December 1, 2005)
Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

       Ramon Badillo, proceeding pro se, appeals the dismissal of his claims, based

upon the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et. seq.,

the Rehabilitation Act of 1974 (“RA”), 29 U.S.C. § 701, et. seq., and 42 U.S.C. §

1983, against Circuit Court Judge Janet Thorpe and Court Administrator Officer

Matt Benefiel. Although Badillo makes no specific arguments on appeal, given his

pro se status and a liberal construction of his pleadings, we address whether the

district court erred by (1) granting the defendants’ motion to dismiss with respect

to Badillo’s ADA and RA claims against Thorpe and his § 1983 claims against

both defendants, and (2) granting Benefiel’s motion for summary judgment with

respect to the ADA and RA claims against him in his official capacity. See

McBride v. Sharpe, 25 F.3d 962, 971 (11th Cir. 1994) (stating that we construe pro

se briefs liberally).

                                   I. Background

       Badillo is a hearing-impaired individual who was involved as a pro se

litigant in an unrelated civil case pending in the Circuit Court of the Ninth Judicial

Circuit, in and for Orange County, Florida. Upon receiving notice of a hearing, he

sent a letter to the Court Administrator’s Office, stating that he is hearing-impaired

                                           2
and requesting “an interpreter as special accommodation to participate [sic].” At

the hearing, a sign language interpreter was present1, but Badillo stated that he did

not know sign language and instead relied on an infrared assistive listening device.

Judge Thorpe replied, “We don’t have that.” Thorpe dismissed the interpreter and

seated Badillo within four feet of herself and instructed all parties to project their

voices and speak loudly. The interpreter advised that projecting would not help

Badillo because he had to rely on line of sight. Thorpe asked Badillo if he read

lips, and Badillo stated that he used lip reading and could understand people who

were standing close by.2 At the hearing, Thorpe dismissed Badillo’s case with

prejudice for lack of standing. In district court, and now on appeal, Badillo argues

that the failure to postpone the hearing or provide the infrared assistive listening

device violated his rights under the ADA, RA, and § 1983.

       II. Grant of Motion to Dismiss Claims under ADA, RA, and § 1983

       We review de novo a dismissal for lack of subject matter jurisdiction.



       1
         There are two types of interpreters that assist the hearing-impaired. A sign language
interpreter employs sign language to facilitate communication with the hearing-impaired
individual, while an oral interpreter silently mouths words to the hearing-impaired person in
order to allow him or her to rely upon lip reading. While there is some confusion in the parties’
briefs as to whether a sign language interpreter or an oral interpreter was provided, it seems clear
from the record that a sign language interpreter was present at the hearing.
       2
         Badillo stated, “Well, I use lip reading, but sometimes if the people, they don’t talk too
loud, I can hear them. Like it’s very easy for me, I’m very close, I understand you very easy; but
if I’m more than four feet . . ..”

                                                 3
Williams v. Best Buy, 269 F.3d 1316, 1318 (11th Cir. 2001).

                                    A. ADA and RA

       Here, Badillo sued both Thorpe and Benefiel in their official and individual

capacities, for money damages and injunctive relief, under the ADA and RA. The

district court dismissed the ADA and RA claims in both official and individual

capacity against Thorpe based upon the Rooker-Feldman doctrine 3 as well as

absolute judicial immunity, and in individual capacity against Benefiel because

there is no individual capacity liability under Title II of the ADA or RA. We now

affirm, although in so holding we do not find it necessary to address the Rooker-

Feldman doctrine.

       Badillo’s claim for money damages against Thorpe based upon the ADA and

RA is barred by the doctrine of absolute judicial immunity. See Duvall v. County

of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001) (holding that state trial judge was

entitled to judicial immunity against accommodation claims brought by hearing

impaired litigant). However, “judicial immunity is not a bar to prospective

injunctive relief against a judicial officer acting in her judicial capacity.” Pulliam

v. Allen, 466 U.S. 522, 541-42, 104 S. Ct. 1970, 1981, 80 L. Ed. 2d 565 (1984).

       Nevertheless, simply because injunctive relief is available does not mean it


       3
       The Rooker-Feldman doctrine is derived from Rooker v. Fidelity Trust Co., 263 U.S.
413 (1923) and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                              4
is appropriate. In this case, Badillo’s request for injunctive relief is not proper as

to either Thorpe or Benefiel. “Although past wrongs are evidence bearing on

whether there is a real and immediate threat of repeated injury, [p]ast exposure to

illegal conduct does not in itself show a present case or controversy regarding

injunctive relief . . . if unaccompanied by any continuing, present adverse effects.”

Wooden v. Bd. of Regents of Univ. Sys. of Ga., 247 F.3d 1262, 1284 (11th Cir.

2001) (internal quotations omitted) (alterations in original). Badillo does not seek

to enjoin Thorpe or Benefiel from refusing to accommodate his disability in the

future,4 nor does he suggest that the defendants’ alleged failure to do so is anything

more than an isolated occurrence.5 Because Badillo does not allege that he faces

an immediate threat that Thorpe or Benefiel will again violate his rights, we

discern no error in the district court’s denial of injunctive relief under the ADA and

RA.

       To the extent that Badillo seeks to hold Benefiel personally liable, there is


       4
           In his complaint, Badillo requests an order requiring the

              defendants to prepare and present a plan to this Court to affirmatively and
              publicly educate users of the Judicial System to assure that the 12% of the
              hard of hearing of the 42 million disabled people [sic] in our demotratic
              [sic] nation who work and pay taxes are participating in all legal daily
              activities so they may enjoy life and contribute to our prosperity and
              security.
       5
         In fact, Badillo provides a document indicating that infrared assistive listening devices
are available upon request.

                                                   5
no individual capacity liability under Title II of the ADA or RA. See Garcia v.

S.U.N.Y. Health Scis. Ctr. Of Brooklyn, 280 F.3d 98, 107 (2nd Cir. 2001).

       For these reasons, we affirm the district court’s dismissal of Badillo’s ADA

and RA claims against Thorpe in her official and individual capacities, as well as

the ADA and RA claims against Benefiel in his individual capacity.

                                            B. § 1983

                               1. Official Capacity Liability

       In this case, Eleventh Amendment immunity applies to bar Badillo’s claim

for money damages and injunctive relief against Thorpe and Benefiel in their

official capacities.6 The Eleventh Amendment “protects a State from being sued in

federal court without the State’s consent.” Manders v. Lee, 338 F.3d 1304, 1308

(11th Cir. 2003), cert. denied, 124 S.Ct. 1061 (2004).

       Manders identified four factors to be considered in determining whether a

defendant is an “arm of the state” for Eleventh Amendment purposes: “(1) how

state law defines the entity; (2) what degree of control the State maintains over the

entity; (3) where the entity derives its funds; and (4) who is responsible for


       6
         By its own terms, the Eleventh Amendment affords states immunity from suits, both
legal and equitable. Ex Parte Young, 209 U.S. 123 (1908), recognizes an exception “for suits
against state officers seeking prospective equitable relief to end continuing violations of federal
law.” Summit Medical Assocs, P.C. v. Pryor, 180 F.3d 1326, 1336 (11th Cir. 1999) (emphasis in
original). However, as already noted, Badillo has made no allegations of an “ongoing and
continuous violation.”

                                                 6
judgments against the entity.” Manders, 338 F.3d at 1309.

       The first Manders factor addresses the manner in which the state defines the

entity. Article V, Section 1 of the Florida Constitution provides, in part:

       The judicial power shall be vested in a supreme court, district courts
       of appeal, circuit courts and county courts. No other courts may be
       established by the state, any political subdivision or any municipality.
       The legislature shall, by general law, divide the state into appellate
       court districts and judicial circuits following county lines.

Florida Statute § 26.01 divides the state into 20 judicial circuits. Additionally,

Article V, Section 5 establishes the organization and jurisdiction of the circuit

courts, and Article V, Section 8 sets forth the eligibility criteria for state judges,

including circuit judges.

       Florida Statute § 111.071(3) addresses the payment of judgments against

certain public officers or employees and defines “agency of the state” or “state

agency” as including the judicial branch. Further, Florida Statute § 25.382(1)

provides that “‘state courts system’ means all officers, employees, and divisions of

. . . circuit courts[.]”

       Based upon the foregoing, it is clear that Florida circuit court judges are

state officials and court administrators are part of the state courts system, which, as

a component of the judicial branch, is a state agency. Thus, the first Manders

factor weighs in favor of Eleventh Amendment immunity.



                                            7
      The second Manders factor asks what degree of control the state maintains

over the entity. The State of Florida exercises substantial control over both circuit

court judges and circuit court administrators. The Florida Constitution vests the

Florida Supreme Court with the power to discipline or remove circuit judges for

misconduct or unfitness. Fla. Const. Art. V, § 12(c). The Florida Legislature

possesses impeachment authority over circuit judges “for misdemeanor in office.”

Id., Art. III, § 17. The Governor fills judicial vacancies on the circuit court. Id.,

Art. V, § 11. Additionally, the Florida Supreme Court further regulates circuit

judges through the Florida Rules of Judicial Administration.

      The State of Florida also exercises substantial control over state court

administrators. As previously noted, the position of state court administrator was

created pursuant to the general rulemaking authority of Florida’s Supreme Court.

In accordance with Florida Rule of Judicial Administration 2.050(d), state court

administrators are appointed and terminated by the Chief Judge of the Circuit

Court, a state officer. Benefiel’s salary is paid exclusively by the State of Florida,

he participates in the State’s retirement fund, and the Chief Judge exclusively

provides Benefiel with instructions for fulfilling his role as court administrator.

Accordingly, the second Manders factor favors Eleventh Amendment immunity.

      The third Manders factor asks from where the entity derives its funds.



                                           8
Circuit court judges receive their salaries from the State of Florida. Fla. Const.

Art. V, § 14(a); Fla. Stat. § 26.51. Benefiel likewise receives his salary from the

State of Florida and participates in the state retirement system. Therefore, the third

factor likewise favors Eleventh Amendment immunity.

       The final Manders factor concerns who is responsible for judgments against

the entity. “[T]he presence of a state treasury drain alone may trigger Eleventh

Amendment immunity and make consideration of the other factors unnecessary.”

Manders, 338 F.3d at 1327 n.51.

       In this case, the State would be responsible for paying any money judgment

imposed against the defendants in their official capacities. Florida Statute § 284.30

established a “state self-insurance fund, designated as the ‘State Risk Management

Trust Fund,’ . . . to provide insurance . . . for . . . federal civil rights actions under

42 U.S.C. § 1983 or similar federal statutes[.]” As previously noted, judges and

administrators of the circuit court are state officials, and as such, they are covered

by the State Risk Management Trust Fund. Therefore, it is clear that any money

judgment entered against Thorpe or Benefiel would directly implicate the treasury

of the State of Florida. This factor counsels heavily in favor of Eleventh

Amendment immunity.

       Based upon the application of the four Manders factors to this case, we



                                              9
agree with the district court’s conclusion that Thorpe and Benefiel are arms of the

state for Eleventh Amendment purposes and therefore enjoy immunity from

liability on Badillo’s § 1983 claims, both legal and equitable.7

                              2. Individual Capacity Liability

       To the extent that Badillo seeks to hold Thorpe and Benefiel individually

liable under § 1983, “a plaintiff cannot maintain a section 1983 action in lieu of -

or in addition to - a Rehabilitation Act or ADA cause of action if the only alleged

deprivation is the [plaintiff’s] rights created by the Rehabilitation Act and the

ADA.”8 Holbrook v. City of Alpharetta, Ga., 112 F.3d 1522, 1531 (11th Cir.

1997). Therefore, we affirm the district court’s dismissal of the § 1983 claims

against Thorpe and Benefiel in their individual capacities.

  III. Grant of Summary Judgment on ADA and RA Claims against Benefiel

       After the initial district court order granting Thorpe’s and Benefiel’s motions

to dismiss, the only claims of Badillo’s that remained were his ADA and RA

claims against Benefiel in his official capacity. The district court subsequently

granted Benefiel’s motion to dismiss these claims.



       7
         We note that the same conclusion was reached in Santiago v. Garcia, 70 F.Supp.2d 84,
90 (D.P.R. 1999), a case in which Badillo sued a trial judge and other territorial officials for the
alleged failure to accommodate his hearing impairment during trial.
       8
         Although Holbrook concerned an employee-plaintiff’s claims against an employer, we
believe the analysis applies with equal force to the facts of the instant case.

                                                 10
      We review de novo a district court’s order granting summary judgment,

“applying the same legal standards as the district court.” Chapman v. AI Transp.,

229 F.3d 1012, 1023 (11th Cir. 2000) (en banc). Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). “In making this

determination, the court must view all evidence and make all reasonable inferences

in favor of the party opposing summary judgment.” Haves v. City of Miami, 52

F.3d 918, 921 (11th Cir. 1995).

      “To state a claim under Title II of the ADA, a plaintiff must allege: (1) that

he is a qualified individual with a disability; (2) that he was excluded from

participation in or . . . denied the benefits of the services, programs, or activities of

a public entity or otherwise discriminated [against] by such entity; (3) by reason of

such disability.” Shotz v. Cates, 256 F.3d 1077, 1079 (11th Cir. 2001) (internal

quotes omitted) (alterations in original). In order to recover compensatory

damages under the RA, a plaintiff must demonstrate “intentional discrimination or

bad faith.” Wood v. President & Trs. of Spring Hill Coll. in City of Mobile, 978

F.2d 1214, 1219 (11th Cir. 1992). In other words, “good faith attempts to pursue



                                            11
legitimate ends are not sufficient to support an award of compensatory damages

under [the RA].” Id. With the exception of its federal funding requirement, the

RA uses the same standards as the ADA, and therefore, cases interpreting either are

applicable and interchangeable. See, e.g., Cash v. Smith, 231 F.3d 1301, 1305 &

n.2 (11th Cir. 2000).

       The facts of this case do not support a showing of intentional discrimination

or bad faith. Badillo requested an interpreter, and one was provided. Badillo did

not specify whether he required an oral interpreter or a sign language interpreter9,

and only at the hearing did he state that he relied upon an infrared assistive

listening device. Benefiel acted reasonably in attempting to accommodate Badillo,

particularly in light of the fact that he had no knowledge of Badillo’s subsequent

request for the infrared device. Therefore, we agree with the district court’s

finding that Benefiel did not intentionally discriminate against Badillo or act in bad

faith, and we affirm the district court’s grant of Benefiel’s motion for summary

judgment.

                                       IV. Conclusion

       Upon review of the record and consideration of the parties’ briefs, we



       9
         It is puzzling that Badillo would have requested either type of interpreter, given his
statement at the hearing that he does not understand sign language and his subsequent statement
that he does not read lips.

                                               12
discern no reversible error. For the reasons stated above, we affirm.

 AFFIRMED.




                                         13